Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 1 of 21 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
v. 5 CAUSE NO, 18> er SFT SEF M99
DANIEL R. FRUITS,
*AfeeDan Fa 3 FILED
a/k/a “Dan R, Fruits I,” pec 1 4 2020
Defendant. ) USCS RDIANA
INDICTMENT
The grand jury charges that:
1. At times material to all Counts of this Indictment, DANIEL R. FRUITS, a/k/a

“Daniel R. Fruits I,” a/k/a “Dan R. Fruits,” a/k/a “Dan R. Fruits II,” the defendant herein, was a

resident of Greenwood, Indiana, which is in the Southern District of Indiana.

SCHEME 1
Counts 1-10, Wire Fraud, 18 U.S.C. § 1343
Counts 11-16, Money Laundering, 18 U.S.C. § 1957

Background
2. The Kloiber family, of Lexington, Kentucky, owned and invested in businesses. It
did so with money held in the Danicl Kloiber Dynasty Trust, and two companies held within the
Trust, Kloiber Holdings LLC, which owned businesses the family invested in, and Kloiber

Investments LLC, which made capital investments in the business.
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 2 of 21 PagelD #: 2

3, David Kloiber was a member of the Kloiber family, the son of Daniel Kloiber, and
a beneficiary of the Daniel Kloiber Dynasty Trust. David Kloiber helped manage the family’s
investments, including through a company he operated called Kloiber Management Services LLC.
4, The Kloiber family had previously invested in a long-haul trucking company. In
2014, David Kloiber and the Kloiber family became interested in founding and investing in a long-
haul trucking company of their own. In or before October 2014, David Kloiber, through Kloiber
Management Services, LLC, began working with FRUITS as a consultant to assist with that effort.
5. On or about January 5, 2015, Secure Transit, LLC (“Secure Transit”), was formed
and was headquartered in Greenwood, Indiana. The company was owned by Kloiber Holdings,
LLC, and managed by Kloiber Management Services, LLC. On or about the same date, Kloiber
Management Services, LLC, on behalf of Secure Transit, hired FRUITS as an independent
contractor of Secure Transit to assist with the start-up and operation of the new trucking company.
6. Over the next four-and-a-half years, until on or about June 21, 2019, FRUITS ran,
and purported to run, Secure Transit’s operations, He eventually became an employee of Secure
Transit, and in or around March 2017, the Kloiber family granted him a 10% ownership stake in
Secure Transit. FRUITS’s job duties included purchasing and maintaining trucks and trailers,
hiring and paying drivers, securing trucking contracts with customers, preparing financial
statements showing past performance, and preparing financial projections showing future earnings
over a period of time or associated with a specific customer relationship. FRUITS was authorized
to use Secure Transit funds for company expenses, and he was authorized to pay himself a salary.
7. FRUITS (in Indiana) communicated regularly with David Kloiber Gin Kentucky)

about Secure Transit’s operations, often by email (wire communications). He also communicated

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 3 of 21 PagelD #: 3

about Secure Transit to a lesser extent with other members of the Kloiber family, including Daniel
Kloiber.

8. The Kloiber family invested money in Secure Transit, typically through its
investment company, Kloiber Investments LLC. Between Secure Transit’s founding on or about
January 5, 2015 until approximately June 21, 2019, the Kloiber family, through Kloiber

Investments LLC, made 16 investments in Secure Transit totaling $14,295,000, as follows:

 
   
 

  

Approximate Date of

a 7% ,
Kloiber Investment Sa

 
 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

January 7, 2015 $50,000.00
February 9, 2015 $300,060.00
April 6, 2015 $45,000.00
April 28, 2015 $150,000.00
July 14, 2015 $35,000.00
January 20, 2016 $200,000.00
July 22, 2016 $100,000.00
August 2, 2016 $1,300,000.00
November 23, 2016 $405,000.00
March 9, 2017 $560,000.00
March 16, 2017 $4,200,000.00
June 15, 2017 $750,000.00
September 22, 2017 $2,000,000.00
December 19, 2017 $1,060,000.00
January 12, 2018 $1,700,000.00
May 23, 2019 $1,500,000.00
Total $14,295,000.00
9. On or about June 21, 2019, FRUITS’s employment with Secure Transit was

terminated.

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 4 of 21 PagelD #: 4

Overview of the Scheme to Defraud

10. Beginning on or before February 16, 2015, the exact date being unknown to the
grand jury, and continuing until on or about June 21, 2019 (the “relevant time period”), in the
Southern District of Indiana and elsewhere,

DANIEL R. FRUITS,

a/k/a “Daniel R. Fruits I,”
a/k/a “Dan R. Fruits,”
a/k/a “Dan R. Fruits II,”

the defendant herein, did knowingly and with intent to defraud, devise and attempt to devise a
scheme and artifice to defraud David Kloiber, Daniel Kloiber, the Daniel Kloiber Dynasty Trust,
Kloiber Holdings LLC, and Kloiber Investments LLC, and to obtain money and property from
such individuals and entities by means of materially false and fraudulent pretenses,
representations, and promises, knowing that such pretenses, representations, and promises were
false and fraudulent when made.

11. To carry out the scheme, and to induce David Kloiber and Kloiber Investments
LLC to make investments in Secure Transit, FRUITS made materially false and fraudulent
statements and representations to David Kloiber and others regarding Secure Transit’s financial
condition, its operations, and how the money that the Kloiber family invested would be, and was,
used.

12. The purpose of the scheme was for FRUITS to unlawfully enrich himself. As a
result of the scheme, FRUITS used Secure Transit funds, including funds that Kloiber Investments
LLC invested in Secure Transit, for FRUITS’s own personal purchases and payments, including
but not limited to purchases of or payments for real estate, construction and renovation, farm

equipment, horses, a horse trailer, vehicles, jewelry, firearms, private plane flights, and escort

services.

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 5 of 21 PagelD #: 5

. Description of the Scheme to Defraud
FRUITS Made Materially False and Misleading Statements and Representations
13. In furtherance of the scheme to defraud, on multiple occasions throughout the
relevant time period, FRUITS made materially false and misleading statements and representations
to David Kloiber and others concerning Secure Transit’s financial condition, its operations, and
the use of money invested by the Kloiber Investments. For example:

a. FRUITS sent David Kloiber emails containing documents and information
that purported to show, among other things, Secure Transit’s sales revenue and net income
(i.e., sales revenue less expenses), including email communications FRUITS sent on or
about January 8, 2016, March 7, 2017, May 10, 2018, March 11, 2019, and May 15, 2019.
These communications were materially false and misleading because, as FRUITS well
knew, they significantly overstated the company’s actual sales revenue and net income.

b. FRUITS sent David Kloiber emails containing documents that purported to
be signed contracts with future Secure Transit customers, including “Ventana Medical
Systems (‘RTD’)”, “Sylvania/Valeo Lighting”, “SAPA Group”, and “Knauf Insulation”.
These communications were materially false and misleading because, as FRUITS well
knew, those companies did not enter those contracts and were not customers of Secure
Transit.

c. FRUITS sent David Kloiber emails containing documents and information
that purported to show past sales figures and future sales projections and capital needs
relating to specific customers, including “Ventana Medical Systems (‘RTD’)”,
“Sylvania/Valeo Lighting’, “SAPA Group”, and “Knauf Insulation”. These

communications were materially false and misleading because, as FRUITS well knew,

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 6 of 21 PagelD #: 6

those companies were not customers of Secure Transit and Secure Transit did not receive
revenue from them.

d. FRUITS sent David Kloiber an email on or about May 3, 2019, containing
a document that purported to be a letter from Accountant 1, along with purported income
statements and balance sheets for Secure Transit for 2016, 2017, and 2018.

i, The purported income statements for 2016, 2017, and 2018 showed
the following sales and net income figures, which substantially matched the figures
that FRUITS had previously provided to David Kloiber: for 2016, approximately
$3.8 million in sales and $1 million in net income; for 2017, approximately $27.3
million in sales and $7.3 million in net income; and for 2018, approximately $107.5
willion in sales and $34.8 million in net income. As described above, these
statements were materially false and misleading because, as FRUITS well knew,
they significantly overstated the sales and net income of Secure Transit.

il. The purported letter from Accountant 1, which purportedly bears
Accountant 1’s signature and to which the income statements were attached, stated
in part:

We have completed a review of the financial statements, bank accounts, accounts
receivable, and accounts payable. We were required to perform a review to verify the
accuracy and completeness of the information provided by management. This review
involved interviews with executives, management, and employees; as well as, reviews
of various accounting practices within the organization and the accounting system,
bank statements, loans and lease contracts, and lastly, customer contracts.

Our professional opinion and conclusion based on the financial review performed, the
financial statements attached are accurate. The organization is operating efficiently,
growing, financially stable, cash flows, and is positioned well for continued
exponential growth.

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 7 of 21 PagelD #: 7

This letter was materially false and misleading because, as FRUITS well knew,
Accountant 1 never conducted such a review of Secure Transit’s financial

statements or financial condition, nor did Accountant 1 write or sign the letter itself.

False and Misleading Statements Induced Kloiber Investments

14. | FRUITS’s materially false and misleading statements and representations regarding
Secure Transit’s financial condition and its operations caused David Kloiber and Kloiber
Investments LLC to make repeated investments of money in Secure Transit, which were made by
wire transfers of funds from bank accounts of Kloiber Investments LLC to bank accounts of Secure
Transit. The size of these investments grew over time, as FRUITS provided David Kloiber and
others with financial statements and other documentation that showed increasing revenues and
profits and opportunities for future growth.

15. In some instances, FRUITS’s false and misleading statements and representations
took the form of specific requests for funds to be invested and used for specific purposes. For
example:

a. On or about March 30, 2015, FRUITS sent David Kloiber an email stating

“we will definitely need operating funds somewhere between the 10" and 15" of April. I

think 45 to 48K will provide us 28 to 30 days of float while we await Ventana/Roche

payments.” As described above, this statement was materially false and misleading
because, as FRUITS well knew, “Ventana/Roche” was not a customer of Secure Transit.

In reliance of FRUITS’s statements, though, on or about April 6, 2015, Secure Transit’s

account received a transfer from Kloiber Investments LLC in the amount of $45,000.00.

b. In or around late April 2015, FRUITS exchanged emails with David Kloiber

regarding an investment related to trucking services for “Sylvania/Valeo Lighting”.

 

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 8 of 21 PagelD #: 8

FRUITS proposed an investment of approximately $107,000 and included projected sales
figures. David Kloiber recommended a $150,000 investment but required FRUITS to first
obtain a signed contract. On or about April 27, 2015, FRUITS emailed David Kloiber a
document that purported to be a signed contract between Secure Transit and
“Sylvania/Valeo Lighting”. As described above, FRUITS’s emails and the purported
contract are materially false and misleading because, as FRUITS well knew,
“Sylvania/Valeo Lighting” did not sign that contract and was not a customer of Secure
Transit. In reliance of FRUITS’s statements, though, on or about April 28, 2015, Secure
Transit’s account received a transfer from Kloiber Investments LLC in the amount of
$150,000.00.

c. In or around early March 2017, FRUITS exchanged multiple emails with
David Kloiber regarding purported future Secure Transit customers, “SAPA Group” and
“Knauf Insulation,” and what FRUITS described as “capital needs” of $4,480,000 to
service those customers as well as purportedly to continue to service “Ventana Medical
Systems.” FRUITS provided purported projected sales figures for “SAPA Group” and
“Knauf Insulation,” and eventually sent documents purporting to be signed contracts with
those companies. As described above, these statements and documents were materially
false and misleading because, as FRUITS well knew, “Ventana Medical Systems,” “SAPA
Group,” and “Knauf Insulation” had not signed contracts with Secure Transit and were not
customers of Secure Transit. In reliance of FRUITS’s statements, though, on or about
March 9, 2017, Secure Transit’s account received a wire transfer from Kloiber Investments

LLC in the amount of $560,000.00, and on or about March 16, 2017, Secure Transit’s

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 9 of 21 PagelD #: 9

account received a wire transfer from Kloiber Investments LLC in the amount of
$4,200,000.00.

d. In or around May 2019, FRUITS exchanged multiple emails with David
Kloiber regarding Secure Transit’s financial condition, including the purported financial
statements and letter from Accountant 1 discussed above, and future sales projections for
Secure Transit. Then, on or about May 21, 2019, FRUITS emailed David Kloiber a
request for a short-term investment of $1.45 million in Secure Transit to pay deposits
towards the purchase of 145 new trucks, This request was materially false and misleading
because, as FRUITS well knew, he intended to use a portion of those funds for personal
purchases and payments, In reliance of FRUITS’s statements, though, on or about May
23, 2019, Secure Transit’s account received a wire transfer from Kloiber investments LLC

in the amount of $1,500,000.00.

FRUITS’s Personal Use of Kloiber Investments and Secure Transit Funds

16. Throughout the relevant time period, FRUITS, without authorization, used funds
from Secure Transit’s accounts to make personal purchases and payments. FRUITS did not
disclose to David Kloiber or the Kloiber family his use of Secure Transit funds for significant
personal purchases and payments, and the Secure Transit financial statements that FRUITS
provided to David Kloiber did not reference such personal purchases and payments.

17. The funds that FRUITS used for personal purchases and payments included those
that Kloiber Investments LLC wired into Secure Transit accounts as investments in Secure
Transit’s business, which as described above, were induced by FRUITS’s materially false and

misleading representations. For example:

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 10 of 21 PagelD #: 10

a. FRUITS used a portion of the $560,000 and $4,200,000 invested by Kloiber
Investments LLC in March of 2017, which as described above was purportedly for trucking

services for “Ventana Medical Systems,” “SAPA Group,” and “Knauf Insulation”, to make

the following personal purchases or payments, among others:

 

 

 

 

 

 

 

 

Approximate Good or Service Purchased or Paid For
Amount
$880,000 Real Estate (6417 & 6555 W Stones Crossing Road, Greenwood,
Indiana)
$559,000 2016 Renegade Ikon RV, and Cargo Mate trailer
$111,000 2016 Chevrolet Corvette
$90,000 Three Rolex Watches
$62,000 Various Pieces of Farm Equipment
$36,000 2014 Dodge Ram 1500 Truck
$20,000 2016 Polaris RZR XP 1000 off-road recreational vehicle
$20,000 2015 Infiniti QX80 luxury sports utility vehicle

 

 

 

 

b. FRUITS used a portion of the $2,000,000 invested by Kloiber Investments

LLC on or about September 22, 2017, which was purportedly for “expansion” for customer

“Exlabesa”, to make the following personal purchases or payments, among others:

 

 

 

A ae Good or Service Purchased or Paid For
Amount
$30,000 Rolex Watch
$25,000 . Construction of Pole Barn at 6555 W Stones Crossing Road
$13,000 Various Pieces of Farm Equipment

 

 

 

 

C. FRUITS used a portion of the $1,500,000 invested by Kloiber Investments
LLC on or about May 15, 2019, which was purportedly for deposits towards the purchase

of 145 new trucks, to make the following personal purchases or payments, among others:

10

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 11 of 21 PagelD #: 11

 

 

 

 

 

 

 

 

 

a hala Goed or Service Purchased or Paid For
PR IITIG

$55,000 Horse

$33,000 Seven-Horse 2011 Shadow Mountain Horse Trailer

$33,000 2015 Infiniti QX80 luxury sports utility vehicle

$28,000 Private Plane Flight

$27,000 2019 Jeep Grand Cherokee

$23,000 2008 Ferrari F430 Spider
2018 Ferrari GTC4 Lusso

$16,000 Escort 2

$14,000 Escort 3

$12,000 2017 Can-Am Maverick X3 Side-by-Side Off-Road Recreational
Vehicle

 

 

 

 

18. In addition, FRUITS used the real estate he purchased with Kloiber Investments
LLC funds (6417 & 6555 W Stones Crossing Road, Greenwood, Indiana) as collateral for two
loans and a home equity line of credit. He then used a portion of the proceeds of these loans and
the line of credit to make still more personal purchases or payments, including for renovations and
pool installation at his personal residence (6555 W Stones Crossing Road), renovations at his horse
farm property called “Travis Creek Stables” (6417 W Stones Crossing Road), a Rolex watch, and

escort services from Escort 1.

Interstate Wire Communications
19. Throughout the relevant time period, for the purpose of executing the scheme and
attifice to defraud, and attempting to do so, FRUITS did knowingly cause interstate wire
communications to take place, including the email communications between FRUITS and David
Kloiber and wire transfers of funds from bank accounts of Kloiber Investments, LLC, to bank

accounts of Secure Transit, LLC, in each of Counts 1 through 10 listed below:

il

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 12 of 21 PagelD #: 12

cue re sbTetauiec

1 January 8, 2016 Email from FRUITS to David Kloiber attaching purported
Secure Transit financial statements for 2015

 

 

 

 

2 March 7, 2017 Email from FRUITS to David Kloiber attaching purported
Secure Transit financial statements for 2016

3 March 9, 2017 Email from FRUITS to David Kloiber attaching purported
contracts with and sales projections “SAPA Group” and
“Knauf Insulation”

4 March 9, 2017 Wire transfer of $560,000.00 from bank account of Kloiber

Investments LLC to bank account of Secure Transit LLC

5 March 16, 2017 Wire transfer of $4,200,000.00 from bank account of Kloiber
Investments LLC to bank account of Secure Transit LLC

6 May 10, 2018 Email from FRUITS to David Kloiber attaching purported
Secure Transit financial statements for 2017

7 March 11, 2019 Email from FRUITS to David Kloiber attaching purported
Secure Transit Financial statements for 2018

8 May 3, 2019 Email from FRUITS to David Kloiber attaching purported
letter from Accountant 1 and Secure Transit financial
statements for 2016, 2017, and 2018

 

 

 

 

 

 

9 May 15, 2019 Email from FRUITS to David Kloiber attaching Secure Transit
financial statements for first quarter of 2019
10 May 23, 2019 Wire transfer of $1,500,000.00 from bank account of Kloiber

Investments LLC to bank account of Secure Transit LLC

 

 

 

 

 

Each of which is in violation of Title 18, United States Code, Section 1343,

Money Laundering Transactions
20, On or about the dates in each of Counts 11 through 16 listed below, within the
Southern District of Indiana and elsewhere,
DANIEL R, FRUITS,
a/k/a “Daniel R. Fruits I,”
a/k/a “Dan R. Fruits,”
a/k/a “Dan R. Fruits H,”

the defendant herein, did knowingly engage and attempt to engage in monetary transactions,

including those in of Counts 11 through 16 listed below, by, through, or to a financial institution,

12

 

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 13 of 21 PagelD #: 13

affecting interstate and foreign commerce, in criminally derived property of a value greater than
$10,000, such property having been derived from a specified unlawful activity, that is, Wire Fraud,

in violation of Title 18, United States Code, Section 1343, as alleged in Counts 1 through 10 herein:

Count Approximate Date IPrTa MIEN

 

11 March 27, 2017 Purchase of cashier’s check in the amount of $559,270.00 from
a bank account of Secure Transit made payable to M&K Truck
Sales for purchase of 2016 Renegade Ikon RV, VIN
4V5NC9KL2GN962094, and Cargo Mate trailer, VIN
SNHUELF35EN082207

12 March 31, 2017 Wire transfer of $829,265.88 from a bank account of FRUITS
to Chicago Title Insurance Company for purchase of real estate
(6417 & 6555 W Stones Crossing Road, Greenwood, Indiana)

13 September 28, 2017 | Purchase of cashier’s check in the amount of $29,634.00 from
a bank account of Secure Transit made payable to Reis Nichols
Jewelers for the purchase of a Rolex watch

14 May 24, 2019 Wire transfer of $23,189.00 from a bank account of Secute
Transit to a bank account of Ferrari Financial Services to make
payments on loans relating to 2008 Ferrari F430 Spider, VIN
ZEFEW59A080159143, and a 2018 Ferrari GTC4 Lusso, VIN

 

 

 

 

 

ZFF82 YNA6J0237852

15 June 10, 2019 Purchase of cashier’s check in the amount of $16,000.00 from
a bank account of Secure Transit made payable to Escort 2

16 June 13, 2019 Purchase of cashier’s check in the amount of $55,000.00 from

a bank account of Travis Creek Stables made payable to A.K.
for purchase of a show horse named “Practically Perfect in
Every Way,” register or tattoo number! 49055

 

 

 

 

 

Each of which is a violation of Title 18, United States Code, Section 1957.

13

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 14 of 21 PagelD #: 14

SCHEME 2
Counts 17-18, False Statements to Federally Insured Bank, 18 U.S.C, § 1014

21. On or about the dates in each of Counts 17 through 18 listed below, within the
Southern District of Indiana and elsewhere,
DANIEL R. FRUITS,
a/k/a “Daniel R. Fruits IT,”
a/k/a “Dan R. Fruits,”
a/k/a “Dan R. Fruits EH,”
the defendant herein, knowingly made false statements, as described in each of Counts 17 through
18 listed below, for the purpose of influencing in any way the action of Fifth Third Bank, an

institution the accounts of which are insured by the Federal Deposit Insurance Corporation, in

connection with an application for a mortgage loan of $432,000.00:

Count Approximate Date IP ou Titi

 

17 November 13,2018 | Email from FRUITS to Fifth Third Bank representative,
attaching purported letter from a Lake City Bank
representative stating three loans had been paid off on
September 14, 2018, which was false and misleading because,
as FRUITS well knew, no Lake City Bank representative
created or signed the letter and the three loans had not in fact
been paid off on September 14, 2018.

 

18 December 31,2018 | Email from FRUITS to Fifth Third Bank representative,
attaching purported account statement from Lake City Bank
account xxxxxx5544 dated December 30, 2018, purportedly
showing two payments to pay off Lake City Bank loans on
December 24, 2018, which was false and misleading because,
as FRUITS well knew, the document was an altered account
statement from Lake City Bank account xxxxxx5544, and
only one of the two loans had in fact been paid off on
December 24, 2018,

 

 

 

 

 

14

 

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 15 of 21 PagelD #: 15

 

SCHEME 3
Count 19, Mail Fraud, 18 U.S.C. § 1341

Background

22. Ally Financial Inc. (“Ally Financial”) is a financial institution that, among other
things, provides financing for purchases of motor vehicles.

23. On or about February 19, 2018, FRUITS purchased a 2018 GMC Sierra 2500
Denali, VIN 1GTI2UEY7JF189975, in the name of Secure Transit, LLC, for approximately
$69,252.04. The purchase of the vehicle was financed with a loan by Ally Financial, and the loan
was secured by the vehicle as collateral for the loan.

24.  Onor about February 19, 2018, the Indiana Bureau of Motor Vehicles issued title

to the vehicle in the name of Secure Transit, LLC, with the first lienholder listed as Ally Financial.

The Scheme to Defraud
25. On or before December 26, 2018, in the Southern District of Indiana,
DANIEL R. FRUITS,
a/k/a “Daniel R. Fruits UH,”
a/k/a “Dan R. Fruits,” _
a/k/a “Dan R. Fruits II,”
the defendant herein, did knowingly and with intent to defraud, devise a scheme and artifice to
defraud Ally Financial, and to obtain money and property from Ally Financial, by means of
materially false and fraudulent pretenses, representations, and promises, knowing that such
pretenses, representations, and promises were false and fraudulent when made.
26. The purpose of the scheme to defraud was to cause the Indiana Bureau of Motor
Vehicles to remove Ally Financial as the first lienholder on the title of the 2018 GMC Sierra 2500
Denali, VIN 1GT12UEY7JF189975, which enabled FRUITS to sell the vehicle and avoid repaying

in full the foan from Ally Financial that was secured by the vehicle.

 

15
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 16 of 21 PagelD #: 16

Description of the Scheme to Defraud

27. In furtherance of the scheme to defraud, on or about December 26, 2018, FRUITS
submitted to the Indiana Bureau of Motor Vehicles on behalf of Secure Transit, LLC, an
Application for Certificate of Title for a Vehicle, for the 2018 GMC Sierra 2500 Denali, VIN
1GT12UEY7JF189975, purportedly to obtain a new vehicle title following a “lien release” by the
first lienholder. FRUITS signed the Application under the words, “I swear and affirm that the
information that I have entered on this form is correct. I understand that making a false statement
on this may constitute the crime of perjury.” -

28. FRUITS included with the Application a purported letter from Ally Financial, dated
December 17, 2018, on letterhead stating “Ally Auto,” and purportedly signed by a representative
of Ally Financial. The “Subject” of the letter was “Title to VIN 1GTI2UEY7JF189975 2018
GMC Sierra 2500.” The letter stated, in part: “Congratulations on paying off your auto account
#611925457670. Please let this letter serve as a formal notice of lien release from Ally Auto.”

29. The Application and purported letter from Ally Financial were materially false and
misleading because, as FRUITS well knew, Ally Financial had not released its lien on the vehicle,
the loan for the vehicle had not been repaid in full, and neither Ally Financial nor its representative
wrote or signed such a letter.

30. | FRUITS’s submission of the materially false and misleading Application and
purported letter caused the Indiana Bureau of Motor Vehicles to issue a new title for the 2018
GMC Sierra 2500 Denali, VIN 1GT12UEY7IF189975, in the name of Secure Transit, LLC, that
did not contain Ally Financial as the first lienholder on the vehicle.

31. Then, on or about January 2, 2019, FRUITS sold the 2018 GMC Sierra 2500

Denali, VIN 1GT12UEY7JF189975 to CarMax and received a check from CarMax in the amount

16

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 17 of 21 PagelD #: 17

of $48,000.00, which FRUITS deposited into a Secure Transit bank account, of which
approximately $21,000 was used on or about January 3, 2019 to pay off a consumer loan in the
name of “Dan R. Fruits,”
Use of Mails

32. On or about December 26, 2018, in the Southern District of Indiana, FRUITS, for
the purpose of executing the scheme and artifice to defraud, and attempting to do so, did knowingly
cause the vehicle title for the 2018 GMC Sierra 2500 Denali, VIN 1GT12UEY7JF189975, to be
sent through the United States Mails to Secure Transit LLC, 457 Knight Drive, Ste 101,

Greenwood, IN 46142-9372.

Ali of which is in violation of Title 18, United States Code, Section 1341.

17

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 18 of 21 PagelD #: 18

FORFEITURE

33, The allegations contained in Counts 1 through 16 and Count 19 of this Indictment
are re-alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to
Title 18, United States Code, Sections 981(a)(1)(C)} and 982(a)(2) and Title 28, United States
Code, Section 2461{c).

34. Pursuant to Title 18, United States Code, Sections 981(a){1)(C) and 982(a)(2) and
Title 28, United States Code, Section 2461(c), upon conviction of a violation of the offenses in
Title 18, United States Code, Sections 1343 and 1957 set forth in Counts 1 through 16 of this
Indictment, and in Title 18, United States Code, Section 1341 set forth in Count 19 of this
Indictment

DANIEL R. FRUITS,
a/k/a “Daniel R. Fruits IT,”
a/k/a “Dan R. Fruits,”
a/k/a “Dan R. Fruits II,”
the defendant herein, shall forfeit to the United States of America:
a. any property, real or personal, which constitutes or is derived from proceeds
traceable to the offenses; or

b. a sum of money equal to the total amount of the proceeds of the offenses.

35, The property subject to forfeiture includes but is not necessarily limited to the

following:

 

Description

Real Property at 6555 W Stones Crossing Road, Greenwood,
1 Real Estate Indiana 46143, also known as Travis Creek Stables
Asset Identification Number; 20-FBI-005967

Real Property at 6417 W Stones Crossing Road, Greenwood,
2 Real Estate Indiana 46143
Asset Identification Number: 20-FBI-005966

 

 

 

 

 

 

18

 

 

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 19 of 21 PagelD #: 19

 

Description

Show horse named Practically Perfect in Every Way, register
3 Horse or tattoo number149055
Asset Identification Number: 20-FBI-005968

2011 Shadow Mountain Horse Trailer, VIN
4 Vehicle 189GS4121BW873473
Asset Identification Number: 20-FBI-005958

2019 Dodge Ram 1500, VIN 1C6SRFKT5KN510284

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

> Vehicle Asset Identification Number: 20-FBI-005959

6 Vehicle 2019 Ford F350 Super Duty, VIN 1FT8W3DTXKEF64316
Asset Identification Number: 20-FBI-005960

7 Bicycle 2020 Roubaix SW Di2, Serial WSBC604492004N
Asset Identification Number: 20-FBI-005969

8 Bicycle 2020 Epic S-Works AXS, Serial WSBC604243319P

9 Jewelry Rolex Wristwatch — SN 87X9U566

10 Jewelry Rolex Wristwatch —- SN 1X856448

11 Jewelry Rolex Wristwatch ~ SN P95X6598

12 Jewelry Tag Hauer Wristwatch - SN WPS9591

13 Jewelry Rolex Wristwatch — SN MA977584

14 Jewelry Diamond Bracelet — SN ARZ57443

15 Jewelry Breitling Wristwatch — SN 3218864

16 Jewelry Tag Hauer Wristwatch — SN RQU4611

17 Jewelry Tag Hauer Wristwatch — SN WWH4207

18 Jewelry Rolex Yacht Master Wristwatch - SN 1D84R606

 

19 Farm Equipment | 2017 Frontier Rotary Tiller ~ SN 1XFRT11XAHH171348

2017 Frontier Mower-Rear Chain — SN
20 Farm Equipment | 1XFGM21XHH0337508
Asset Identification Number: 20-FBI-005964

2017 John Deere x739 (Tractor) — SN

 

 

 

 

 

 

 

 

21 | Farm Equipment | 110x739APHM050554

Oo) F Raui t 2017 John Deere 60HC (Mower Deck) — SN
arm Equipment |) 1M060HCXKHM053840

73 F Equi nt 2016 John Deere H180X Std Loader — SN
arm Equipme 1POEI180XAGD011790

 

19

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 20 of 21 PagelD #: 20

 

Lprorau Tela Cn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 Farm Equipment 17 John Deere GM1084 Rear Grooming Mower — SN
FGM10XTH0004001
26 Farm Equipment | 2015 John Deere Tractor — SN 1LV5115MAFS744228
27 Farm Equipment | 2017 John Deere Farm Loader —- SN 1P0H240XPFD019921
28 Farm Equipment 2017 Frontier Fixed Palletfrk Global Carrier —- SN
1XFAP12GTH0015641
29 Farm Equipment | 2017 Frontier Gbl Ldr — 1XFAY12GTG0000245
20 | Hamano [240 tne ETP Roy Cute
31 Farm Equipment | 2017 John Deere TX 4x2 (Gator) ~ 1M04X2XDLHM121335
32 Farm Equipment | 2013 John Deere 4x2 (Gator) — 1M04X2XDJDM081620
33 Firearm Sig Sauer Inc P226 Tac Op - SN 47A136823
34 Firearm Sig Sauer Inc P226 Legion - SN 47A138098
35 Firearm Sig Sauer Inc P229 Legion - SN 55B043777
36 Firearm Kimber Solo CDP - SN $1172895
37 Firearm Magnum Research Desert Eagle - SN DK0027890
38 Firearm FWS 40 - SN GK00062969
39 Firearm KRISS Model Vector Pistol - SN 45P006839
40 Firearm Sig Sauer Inc Model RMCX 16B Rifle - SN 63C012849
At Firearm FNH (Fabrique Nationale Herstal) Model FNX-9 Pistol - SN
FX1U053365
42 Firearm Kimber custom II Pistol - SN K509337
36, If any of the property described above, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

20

 
Case 1:20-cr-00344-SEB-MJD Document1 Filed 12/11/20 Page 21 of 21 PagelD #: 21

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

37. In keeping with the foregoing, it is the intent of the United States to seek forfeiture

of any other property of the defendant up to the value of all forfeitable property as described above.

and Title 28, United States Code, Section 2461 (c).

All of which is pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 982,

A TRUE BILL:

 

JOHN E, CHILDRESS
Acting United States Attomey-
4 A

if

 

I {/ LE ° a“
Mickolas J7 Linder

Assistant United States Attorney

21
